FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 16-50208
                  Plaintiff-Appellee,
                                                      D.C. No.
                      v.                           2:13-cr-00220-
                                                      DMG-1
 QUEEN ANIEZE-SMITH,
              Defendant-Appellant.                    OPINION



        Appeal from the United States District Court
           for the Central District of California
          Dolly M. Gee, District Judge, Presiding

           Argued and Submitted February 4, 2019
                    Pasadena, California

                           Filed May 2, 2019

   Before: Ronald M. Gould and Jacqueline H. Nguyen,
   Circuit Judges, and Roger T. Benitez, * District Judge.

                    Opinion by Judge Gould




     *
       The Honorable Roger T. Benitez, United States District Judge for
the Southern District of California, sitting by designation.
2              UNITED STATES V. ANIEZE-SMITH

                          SUMMARY **


                          Criminal Law

    The panel affirmed a restitution order in a case in which
the defendant was convicted on five counts of health care
fraud.

    Rejecting the defendant’s challenges to the sufficiency
of the evidence supporting the restitution order, the panel
held that the district court did not clearly err by finding that
each of the power wheelchair claims that the defendant and
her co-defendant filed to Medicare was fraudulent, or by
finding that the defendant directly harmed the victim.

    The panel rejected as foreclosed by case law the
defendant’s contention that the restitution order must be
limited to the losses traceable to the five executions of the
fraudulent scheme on which she was indicted and convicted.
The panel explained that because an element of health care
fraud is a scheme or pattern of criminal conduct (18 U.S.C.
§ 1347(a)), the Mandatory Victims Restitution Act of 1996
(MVRA) permits the district court to base restitution on
related but uncharged conduct that was part of the
defendant’s fraud scheme.

    On an issue of first impression in this circuit, the panel
held that the MVRA authorizes district courts to impose
restitution to all victims for the losses they suffered from the
defendant’s conduct throughout the course of the fraudulent
scheme, even where such losses were in part caused by
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             UNITED STATES V. ANIEZE-SMITH                  3

conduct outside the statute of limitations. Applying that rule
to this case, the panel concluded there was no plain error in
the district court’s restitution order.

    The panel addressed other issues raised by the defendant
and her co-defendant in a simultaneously filed memorandum
disposition.


                        COUNSEL

Kathryn Ann Young (argued), Deputy Federal Public
Defender; Hilary Potashner, Federal Public Defender; Office
of the Federal Public Defender, Los Angeles, California;
Richard Wayne Raynor (argued), Law Office of Richard W.
Raynor, Redondo Beach, California; for Defendants-
Appellants.

Joseph D. Axelrad (argued) and Cathy J. Ostiller, Assistant
United States Attorneys; Lawrence S. Middleton, Chief,
Criminal Division; Nicola T. Hanna, United States Attorney;
United States Attorney’s Office, Los Angeles, California;
for Plaintiff-Appellee.
4              UNITED STATES V. ANIEZE-SMITH

                             OPINION

GOULD, Circuit Judge:

    Defendant-Appellant Queen Anieze-Smith was tried and
convicted on five counts of health care fraud in violation of
18 U.S.C. § 1347. The district court sentenced Anieze-
Smith to five years’ probation and ordered her to pay in
restitution $814,445.95, the full amount of Medicare’s losses
from the fraudulent healthcare scheme. Anieze-Smith
appeals, claiming, among other things, that the restitution
order unlawfully includes losses resulting from conduct
occurring outside the statute of limitations. We affirm. 1

                                  I

    Anieze-Smith and her co-defendant, Abdul King Garba,
owned and operated International Trade & Consulting, LLC
(“ITC”), a durable medical equipment (“DME”) supply
company located in Van Nuys, California. ITC was a
registered Medicare provider, which allowed the company
to provide durable medical equipment to Medicare
beneficiaries and submit claims to Medicare for
reimbursement. Between 2006 and 2009, Anieze-Smith and
Garba submitted $1,890,433.82 in reimbursement claims to
Medicare, and Medicare paid $897,726.91 on the claims.
The claims submitted to Medicare were almost exclusively
for power wheelchairs.

    On April 5, 2013, a federal grand jury returned an
indictment charging Anieze-Smith and Garba with seven
counts of health care fraud. The gravamen of the indictment
    1
      In a separate memorandum disposition filed simultaneously with
this opinion, we affirm against all other issues raised by Anieze-Smith
and her co-defendant Abdul King Garba.
             UNITED STATES V. ANIEZE-SMITH                 5

alleged that Anieze-Smith and Garba fraudulently billed
Medicare for medically unnecessary power wheelchairs.
DME suppliers may only submit claims for equipment that a
physician has certified to be medically necessary and for
which requisite paperwork is on file documenting the
necessity. A power wheelchair is not medically necessary
unless the patient cannot complete activities of daily living
without the use of the power wheelchair. If a lesser device,
such as a walker or manual wheelchair, will suffice, then the
power wheelchair is not medically necessary.             This
limitation helps to ensure that Medicare’s limited funds are
not used absent medical necessity. DME suppliers must also
conduct a home assessment before delivering the power
wheelchair to the beneficiary to ensure that the power
wheelchair can be used effectively within the home. The
indictment alleged that, between January 10, 2006, and
September 15, 2009, ITC submitted to Medicare fraudulent
claims totaling approximately $1,890,433 for DME that was
not medically necessary, and that was sometimes never
provided. Before trial, the government moved to dismiss
counts six and seven, and the district court granted the
motion.

    At trial, the government introduced expert testimony to
explain how fraudulent schemes operate. A government
expert testified that fraudulent Medicare billing schemes
usually originate with “recruiters,” who approach vulnerable
beneficiaries and convince them to obtain DME, such as
power wheelchairs, through Medicare. The recruiters then
bring the beneficiaries to “compromised clinics” where
doctors or physician assistants prescribe medically
unnecessary equipment. Finally, fraudulent DME suppliers
may even obtain the prescription without the beneficiary’s
involvement—often by paying cash for the prescription to
the clinic or the recruiter. The DME supplier then bills
6            UNITED STATES V. ANIEZE-SMITH

Medicare for a “blue ribbon package” of a power wheelchair
and accessories to maximize reimbursement. Fraudulent
DME suppliers may bill Medicare before delivery of the
power wheelchair or deliver the power wheelchair without
the proper home assessment.

    The special agent who investigated the case testified
about the strong indications of fraud in ITC’s operations. He
explained that the bulk of ITC’s patient referrals came from
compromised clinics, that kickbacks are usually paid in cash,
and that ITC’s bank account showed large cash withdrawals
that were not attributable to legitimate business expenses.
Many of ITC’s patient files were missing prescriptions or
other documentation of medical necessity, and many others
contained identical physician progress notes accompanying
prescriptions for power wheelchairs, including some patient
files with the same progress notes written by the same doctor
on the same day. Twenty-two of the claims submitted to
Medicare for reimbursement represented instances where
the same power wheelchair was prescribed to both a husband
and a wife, often by the same doctor on the same day.

    Of the 229 power wheelchairs ITC billed to Medicare
during the course of the scheme, nearly all of them included
a full package of accessories. ITC’s patient records showed
that two power wheelchairs were billed to Medicare and
three were delivered to the beneficiary before the power
wheelchair was prescribed. An additional 46 claims were
billed before the power wheelchair was delivered to the
beneficiary. Moreover, ITC billed Medicare for about
25 more power wheelchairs than it purchased.

    Following a ten-day trial, a jury convicted Anieze-Smith
and Garba on all five counts charged. Before sentencing, the
probation officer prepared a presentence investigation report
(the “PSR”). The PSR described the entire fraudulent
             UNITED STATES V. ANIEZE-SMITH                  7

scheme, from January 2006 to September 2009, and
concluded that the total loss to Medicare was $897,726.91.
The probation officer applied a 16-level sentencing
enhancement for intended losses of more than $1,500,000
because the defendants billed $1,890,433.82 to Medicare.
See U.S.S.G. § 2B1.1(b)(1)(I). The probation officer also
applied an additional two-level enhancement for an intended
loss to a government program greater than $1,000,000, see
U.S.S.G. § 2B.1(b)(7), for a total offense level of 26. The
probation officer recommended that the district court order
Anieze-Smith to make restitution for the $897,726.91 that
Medicare paid.

     Anieze-Smith submitted written objections to the PSR.
She challenged the loss calculation, arguing that the intended
loss amount should be only 80 percent of the amount billed
because she knew that Medicare would pay only 80 percent
on the bills that she submitted. Anieze-Smith further argued
that her intended loss should be an unspecified lower amount
because the government did not prove that all of the
beneficiaries for which ITC billed Medicare did not need or
receive the power wheelchairs. The government filed
written responses to each of Anieze-Smith’s written
objections. Regarding Anieze-Smith’s contention that the
evidence did not support the loss amount, the government
listed the evidence presented at trial supporting the
conclusion that all of ITC’s power wheelchair claims were
fraudulent.

   The district court held a sentencing hearing on May 31,
2016. At the hearing, Anieze-Smith argued, for the first
time, that the restitution amount should be limited to losses
stemming from the counts charged. Anieze-Smith also
argued that there was insufficient evidence to support the
8             UNITED STATES V. ANIEZE-SMITH

finding that all of the power wheelchairs billed to Medicare
were medically unnecessary.

    The district court addressed each of Anieze-Smith’s
written objections to the PSR. The district court found that
the intended loss amount was 80 percent of Medicare’s
allowed amount for a total of $1,011,666.96. The district
court therefore found Anieze-Smith’s total offense level was
24. See U.S.S.G. § 2B1.1(b)(1)(H), (b)(7); § 3B1.3.

    Regarding Anieze-Smith’s objection to the sufficiency
of the evidence to support the loss calculation figure, the
district court held, “For the reasons that were stated in the
government’s response to the objections, the court rejects the
objection[ ] to [the] presentence report.” The district court
further stated, “I find that the revised presentence report is
accurate and correct except to the extent that it does not
reflect the revised intended loss amount figure which affects
the total offense level. I, therefore, adopt . . . the presentence
report in its material aspects except as noted.”

   The district court sentenced Anieze-Smith to five years’
probation and ordered her to pay restitution in the amount of
$814,455.95.

                               II

    The district court was required to order restitution in this
case under the Mandatory Victims Restitution Act of 1996
(MVRA), 18 U.S.C. § 3663A. The MVRA makes restitution
mandatory for certain crimes, including health care fraud.
The statute requires courts to “order restitution to each
victim in the full amount of each victim’s losses . . . and
without consideration of the economic circumstances of the
defendant.” 18 U.S.C. § 3664(f)(1)(A).
             UNITED STATES V. ANIEZE-SMITH                  9

    “[W]e review de novo the legality of a restitution order,”
including the district court’s valuation method, “but if the
order is within the statutory bounds, we review the amount
for abuse of discretion.” United States v. Phillips, 367 F.3d
846, 854 (9th Cir. 2004). We review factual findings
supporting an order of restitution for clear error. United
States v. Stoddard, 110 F.3d 1140, 1147 (9th Cir. 1998).

                             III

                             A.

    We first address Anieze-Smith’s challenges to the
sufficiency of the evidence supporting the district court’s
restitution order. She makes two arguments: First, Anieze-
Smith argues that the government has not shown that all of
the beneficiaries did not need the power wheelchairs that
were delivered and billed for by ITC. Second, she argues
that, due to her minor role in the business, she was unaware
of the fraudulent nature of the majority of the power
wheelchairs billed to Medicare. We address each argument
in turn.

     Regarding her first argument, we conclude that the
district court did not clearly err by finding that each of the
power wheelchair claims that Anieze-Smith and Garba
billed to Medicare was fraudulent. The evidence presented
at trial showed: (1) that bona fide power wheelchair claims
are generally very rare because power wheelchairs are an
item of last resort, (2) that an inordinately high percentage
of ITC’s claims related to power wheelchairs, (3) that a large
percentage of ITC’s referrals originated from doctors at
compromised clinics, and (4) that fraud permeated ITC’s
billing records. The district court could reasonably infer,
based on the evidence presented, that all of ITC’s billing for
power wheelchairs was fraudulent. United States v.
10           UNITED STATES V. ANIEZE-SMITH

Waknine, 543 F.3d 546, 557 (9th Cir. 2008) (“[The MVRA]
minimally requires that facts be established by a
preponderance of the evidence . . . .”).

    Likewise, regarding Anieze-Smith’s second argument,
we conclude that the district court did not clearly err by
finding that Anieze-Smith directly harmed the victim. The
MVRA defines a “victim” as a person “directly harmed by
the defendant’s criminal conduct in the course of the scheme,
conspiracy, or pattern.” 18 U.S.C. § 3663A(1)(2). Anieze-
Smith argues that her role in ITC was limited and that she
was “entirely unaware” of any harm. Given her asserted lack
of knowledge, she contends that imposing restitution for
those harms violates the MVRA’s “directly harmed”
requirement. Again, the evidence sharply undermines
Anieze-Smith’s argument. The government presented
credible evidence at trial that Anieze-Smith was
substantially involved in the operation of ITC and its billing
practices. In a declaration responding to a subpoena duces
tecum, Anieze-Smith identified herself as ITC’s custodian of
records and compliance officer, describing her job title as
“CEO/Member/Partner” of ITC, and certifying that her job
duties included “accreditation compliance monitoring” and
“managing financial records.” She had an MBA degree,
owned and operated an accounting business, and was an
enrolled agent with the Internal Revenue Service. Moreover,
Anieze-Smith’s name and signature were on records
throughout ITC’s files, including records indicating that
Anieze-Smith was involved in billing for unnecessary
wheelchairs, billing for power wheelchairs before they were
delivered, and delivering power wheelchairs without having
made prior home assessments. Anieze-Smith also admitted
that she picked up prescriptions directly from a
compromised clinic, and bank records showed that Anieze-
Smith made large cash withdrawals from ITC’s bank
              UNITED STATES V. ANIEZE-SMITH                   11

account. The district court’s conclusion that Anieze-Smith
was an active participant in the entire fraudulent scheme was
not clear error, and its imposition of restitution for the entire
fraudulent amount was not an abuse of discretion.

                               B.

    We next address Anieze-Smith’s contention that the
restitution imposed must be limited to the counts charged in
the indictment. The government may elect to charge health
care fraud as a single continuing offense, or as individual
executions of a fraudulent scheme. See United States v.
Holden, 806 F.3d 1227, 1231−32 (9th Cir. 2015) (citing
United States v. Awad, 551 F.3d 930, 938 (9th Cir. 2009)).
Here, the government elected to charge Anieze-Smith with
five individual executions of a fraudulent scheme to defraud.
Anieze-Smith contends that the district court’s restitution
order should be limited to the losses traceable to the five
executions of the fraudulent scheme on which she was
indicted and convicted. We reject this argument because it
is squarely foreclosed by our case law.

    The MVRA requires the district court to order restitution
in the amount of the victim’s actual loss. When the case
involves a conviction for a crime that requires as an element
proof of a scheme,

        restitution may be ordered for all persons
        directly harmed by the entire scheme. Such
        restitution is not limited to harm caused by
        the particular counts of conviction (as it
        would be absent the scheme element). In this
        context, a restitution order may be based on
        related but uncharged conduct that is part of
        a fraud scheme.
12              UNITED STATES V. ANIEZE-SMITH

In re Her Majesty the Queen in Right of Canada, 785 F.3d
1273, 1276 (9th Cir. 2015) (citations omitted); see also
United States v. Grice, 319 F.3d 1174, 1175–79 (9th Cir.
2003) (per curiam) (affirming a restitution award for the full
fraud scheme even though the defendant only pled guilty to
part); United States v. Lawrence, 189 F.3d 838, 846–47 (9th
Cir. 1999) (affirming an award of restitution for the full
amount in a fraud scheme, including “related conduct” in the
amount of $574,700, even though only $60,411 of that
amount was “directly attributable to the acts for which the
jury found [the defendant] guilty”).

    Because an element of health care fraud is a scheme or
pattern of criminal conduct, see 18 U.S.C. § 1347(a), the
MVRA permits the district court to base restitution on
related but uncharged conduct that was part of Anieze-
Smith’s fraud scheme. That is, the restitution amount was
not confined to the billing underlying the particular counts
of conviction. We conclude that the district court properly
included losses relating to the overall fraudulent scheme in
the restitution amount. 2

                                   C.

    Finally, we turn to Anieze-Smith’s argument that the
district court’s restitution order should be limited to losses
traceable to executions of the fraudulent scheme that
occurred within the statute of limitations. The offense for

     2
        Anieze-Smith’s remaining arguments on this point are
constitutional arguments that she concedes are contrary to controlling
circuit authority and were made only to preserve the issues for possible
en banc consideration. We reject these arguments as foreclosed by
controlling circuit precedent. See United States v. Green, 722 F.3d 1146,
1149 (9th Cir. 2013); United States v. Eyraud, 809 F.3d 462, 471 (9th
Cir. 2015).
             UNITED STATES V. ANIEZE-SMITH                  13

which Anieze-Smith was convicted has a five-year statute of
limitations. 18 U.S.C. § 3282(a). The government filed the
indictment on April 13, 2013, meaning that the charged
offenses must have been committed on or after April 13,
2008. The indictment alleged that the fraudulent Medicare
billing scheme extended from 2006 to 2009, but it charged
five executions that occurred in 2008, within the statute of
limitations. By imposing restitution in the entire amount
paid by Medicare throughout the term of the fraudulent
scheme, the district court necessarily imposed restitution for
fraudulent acts outside the statute of limitations. Because
Anieze-Smith raises this statute of limitations argument for
the first time on appeal, we review for plain error. See
United States v. Van Alstyne, 584 F.3d 803, 819 (9th Cir.
2009).

    Anieze-Smith’s argument presents an issue of first
impression in this circuit. As discussed above, we have held
that the MVRA authorizes a district court to impose
restitution based on related but uncharged conduct that is
part of a fraudulent scheme. See Lawrence, 189 F.3d at 846–
47. But we have not yet had occasion to address whether
that rule applies when the conduct occurred outside the
statute of limitations. Although Anieze-Smith’s argument
calls for us to decide this issue in the first instance, her
argument is based on the same erroneous principles that we
have rejected before—namely, the contention that the
restitution order must be limited to the reach of the conduct
charged in the indictment. As we explain below, the text of
the MVRA does not limit restitution to the reach of the
indictment, but instead authorizes district courts to order
restitution for all losses directly resulting from conduct
throughout the course of the fraudulent scheme. We reject
Anieze-Smith’s argument and hold that the MVRA
authorizes district courts to impose restitution to all victims
14           UNITED STATES V. ANIEZE-SMITH

for the losses they suffered from the defendant’s conduct
throughout the course of the fraudulent scheme, even where
such losses were in part caused by conduct outside the statute
of limitations.

    A plain reading of the statute demonstrates that Congress
intended the district court to compensate victims of scheme-
based crimes for all losses incurred throughout the entire
scheme. The MVRA requires the district court to order the
defendant to make restitution to the victim of the offense.
The statute defines a victim as:

       [A] person directly and proximately harmed
       as a result of the commission of an offense
       for which restitution may be ordered
       including, in the case of an offense that
       involves as an element a scheme, conspiracy,
       or pattern of criminal activity, any person
       directly harmed by the defendant’s criminal
       conduct in the course of the scheme,
       conspiracy, or pattern.

18 U.S.C. § 3663A(a)(2) (emphasis added). Congress could
have drafted a restitution provision that included only losses
caused by the defendant’s criminal conduct related to the
crime charged, but the statute plainly calls for restitution
encompassing losses stemming from conduct throughout the
scheme, and not only for the counts charged in the
indictment.

    When interpreting this section of the MVRA, we have
consistently recognized that the statute permits restitution
for acts outside the reach of the indictment. We have held
that “when the crime of conviction includes a scheme,
conspiracy, or pattern of criminal activity as an element of
the offense, . . . the restitution order [may] include acts of
             UNITED STATES V. ANIEZE-SMITH                 15

related conduct for which the defendant was not convicted,”
at least when those acts occurred within the statute of
limitations. Lawrence, 189 F.3d at 846–47; see also Grice,
319 F.3d at 1175–79. We have also read this section of the
MVRA to authorize restitution to victims not named in the
indictment, provided that the victim was directly harmed by
the defendant’s criminal conduct in the course of a scheme
or conspiracy. See United States v. Brock-Davis, 504 F.3d
991, 999 (9th Cir. 2007) (“[T]he fact that the [victim] was
not mentioned in the indictment is immaterial.”).

    We similarly here conclude that, although the statute of
limitations may prevent the government from charging a
defendant for acts that occurred outside the statute of
limitations, it poses no bar to imposing restitution under the
MVRA for damages occurring from the full scheme.

    The Eleventh Circuit is the only other circuit to have
squarely addressed this issue in a published opinion, and it
has reached the same conclusion. See United States v.
Dickerson, 370 F.3d 1330 (11th Cir. 2004). In Dickerson,
defendant James Dickerson was charged with thirty-six
counts of wire fraud. Id. at 1332–33. The indictment alleged
that Dickerson perpetrated a fraudulent scheme to collect
unnecessary social security checks from October 1996 to
June 2000. Id. The parties agreed that the five-year statute
of limitations prevented the government from charging
Dickerson with individual executions of health care fraud
occurring before July 1997. Id. at 1333. Dickerson pled
guilty to all thirty-six counts of wire fraud. Id.

    The presentence investigation report recommended that
the district court order Dickerson to make restitution in the
amount of $44,178.40. Id. at 1333–34. This figure
represented the entire sum fraudulently obtained by
Dickerson throughout the course of the scheme. Dickerson
16            UNITED STATES V. ANIEZE-SMITH

objected, arguing that the statute of limitations precluded the
district court from ordering restitution for benefits he
received before July 1997. Id. at 1334. He contended that
the correct amount of restitution was $35,946.00, the total
sum of the benefits he received within the statute of
limitations. Id. The district court rejected Dickerson’s
argument and imposed restitution in the entire amount of the
losses stemming from the scheme. Id. at 1334–35.

     The Eleventh Circuit affirmed the restitution order,
holding that “a district court may order restitution for all
losses resulting from a common scheme, even those caused
by conduct occurring outside the statute of limitations.” Id.
at 1341. The court explained that, in other contexts, a district
court is permitted to consider conduct occurring outside of
the statute of limitations in sentencing. Specifically, the
court cited its decision in United States v. Behr, 93 F.3d 764,
765–66 (11th Cir. 1996), in which it held that—in a case
where proof of a fraudulent scheme is an element—relevant
conduct for the purpose of sentencing guideline
enhancements may include conduct that was part of the
scheme even when that conduct occurred outside the statute
of limitations. The court further explained that the reasoning
in Behr applied with equal force in the restitution context:
“If a district court may consider relevant conduct occurring
outside of the statute of limitations in determining the
offense level (and, indirectly, the range of possible
sentences), we fail to see what precludes it from considering
such conduct in fashioning a restitution order.” Id. at 1342.
The court concluded:

       [W]here a defendant is convicted of a crime
       of which a scheme is an element, the district
       court must, under 18 U.S.C. § 3663A, order
       the defendant to pay restitution to all victims
                 UNITED STATES V. ANIEZE-SMITH                         17

            for the losses they suffered from the
            defendant’s conduct in the course of the
            scheme, even where such losses were caused
            by conduct outside the statute of limitations.

Id. 3

    The Dickerson court also concluded that the restitution
order did not contradict the Supreme Court’s holding in
Hughey v. United States, 495 U.S. 411 (1990). Hughey held
that Victim and Witness Protection Act (“VWPA”),
18 U.S.C. § 3663, “authorize[d] an award of restitution only
for the loss caused by the specific conduct that [was] the
basis of the offense of conviction.” Id. at 413. Later in 1990,
Congress amended the VWPA to broaden the definition of
“victim,” partially overruling Hughey. See Lawrence,
189 F.3d at 846. The Dickerson court explained that its
restitution order did not run afoul of Hughey because its
conclusion was based on the definition of “victim” in the
MVRA, which is identical to the amended definition of
victim in the VWPA. 370 F.3d at 1338–39. Although the
parties here did not raise Hughey in their briefing or at oral
argument, we agree with the Dickerson court that, in light of
the amended statutory language, permitting restitution for
losses incurred throughout the course of a fraudulent
scheme, even when those losses stem from acts that occurred


        3
        Citing Dickerson, the Tenth Circuit has also held, in an
unpublished decision, that the district court could order a defendant to
pay restitution for all losses the victims suffered as a direct result of a
fraudulent scheme, even if the losses were caused by conduct outside the
statute of limitations. United States v. Williams, 356 Fed. App’x 167,
170 (10th Cir. 2009). Although we are not obligated to follow this
Williams case from the Tenth Circuit, it is persuasive that Dickerson
states the correct approach.
18           UNITED STATES V. ANIEZE-SMITH

outside the statute of limitations, does not run afoul of
Hughey.

    Our reasoning follows the Eleventh Circuit’s analysis.
Like our cases interpreting the MVRA’s treatment of
scheme-based crimes, our cases interpreting “relevant
conduct” for guidelines purposes have recognized that
relevant conduct includes acts other than those underlying
the charges. We have held that district courts may consider
time-barred conduct for purposes of enhancing a defendant’s
sentence. United States v. Williams, 217 F.3d 751, 753–54
(9th Cir. 2000) (explaining that consideration of fraudulent
conduct outside the statute of limitations in sentencing is
“consistent with this circuit’s prior cases interpreting
broadly the relevant conduct provision, largely unrestrained
by whether the defendant has been held criminally
accountable for such actions”).

    The district court did so here when it imposed a 14-level
enhancement based on the intended loss to Medicare. See
U.S.S.G. § 2B1.1(b)(1).        The intended loss amount
calculation included all claims submitted by ITC for power
wheelchairs throughout the entire duration of the fraudulent
scheme. The Eleventh Circuit’s analogy to conduct
considered for sentencing guidelines purposes—which is not
limited to the charges alleged in the indictment—reinforces
our own conclusion that the MVRA authorizes restitution for
losses resulting from a fraudulent scheme, even if such
conduct is not chargeable in the indictment.

    We join the Eleventh Circuit in holding that a district
court may order restitution for all losses resulting from a
fraudulent scheme, even those caused by conduct occurring
outside the statute of limitations. Applying our rule to this
case, we conclude that there was no plain error in the district
court’s restitution order.
             UNITED STATES V. ANIEZE-SMITH                 19

                             IV

    The district court did not err in imposing restitution for
the entire amount of damages caused by the fraudulent
scheme as alleged in the indictment.

   AFFIRMED.